Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Besta (GB 1,195,058) shows a conveying and metering device with an endless apron belt that is movable via rollers on guide rails.  Sections of the guide rail that are opposite one another are separated from adjacent sections and supported on weighing devices for determining a mass of the conveyed material.  The sections of the guide rail to be weighed, together with longitudinal members and transverse struts that are perpendicular to the longitudinal members form a weighing frame.  The weighing frame is supported at each of its four corners on a separate weighing device as required by the claims.  However, Besta lacks the “adjustable centering device” provided at each corner of the weighing frame to adjust a position of the weighing frame because it lacks the rocker with a pivot point, load arm, force arm, and cantilever spring invoked by the above quoted claim term because the term is interpreted under 35 U.S.C. 112(f). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK A DEUBLE/Primary Examiner, Art Unit 3651